10 Cal. App. 2d 455 (1935)
MARJORIE L. RISINGER, Respondent,
v.
SHERWOOD M. ANDERSON, Appellant.
Civ. No. 10579. 
California Court of Appeals. Second Appellate District, Division Two.  
December 4, 1935.
 Alfred J. Luke for Appellant.
 R. A. McKay and Allan Brant for Respondent.
 Crail, P. J.
 [1] The primary contention of defendant (appellant) is that the trial court erred in admitting in evidence plaintiff's exhibit number 12 which purported to be a letter from defendant to plaintiff. Before the court admitted the exhibit, plaintiff testified that she had received the letter in question through the mail, that she recognized the signature thereon to be the signature of defendant, and that, indeed, she was positive of it, having received over one hundred letters from him. The letters referred to were before the court, having been admitted in evidence without objection. Under the circumstances the exhibit was properly admitted.
 [2] Defendant also contends that the judgment was founded upon facts which were not supported by and were contrary to the evidence. For this statement he relies solely upon certain oral remarks made by the judge when indicating what the judgment would be, and not at all upon the facts which were set forth in the findings of fact signed by the judge. It is to these we must look on this appeal to find the facts.
 [3] Defendant contends also that the award of damages was excessive, but we find no merit in this contention.
 The judgment is affirmed.
 Wood, J., and Gould, J., pro tem., concurred.